DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18 recites ‘four top layers including…a first internal support structure having two walls’ in lines 30-31 and also recites ‘at least one internal support structure…including: a first portion that is in adjacent relation with the top panel’.  As claimed, the first internal support structure is a separate element than the at least one internal support structure, and the specification does not provide for a four layer top with an additional support structure beneath it.  For purpose of examination on the merits, the examiner will interpret the claim as if these were not recited as separate elements; as if ‘at least one internal support structure’ instead read ‘the first internal support structure’ and the examiner interprets the claim as if the first portion and second portion are the two walls.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the top panel" in line 34.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation as if it instead read ‘the internal top wall’.  Claims 19-20 are similarly rejected for including the limitations of parent claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiessner (US 2010/0155290 A1).  
Regarding claim 17, the examiner uses the broadest reasonable interpretation of claim limitations.  Claim 17 recites ‘providing a blank’ in line 2 and recites a few properties of the blank, the following sections of claim 17 recite steps of folding, and the last section of claim 17 recites limitations about a relative position of a leaf element.  As recited in the claim, these limitations about a relative position of a leaf element are recited as being present in partially folded blank. Prior art that teaches this relative position after a few folds anticipates this limitation even where an unfolded blank does not have these relative properties of a leaf position.  
Kiessner teaches a method of assembling a foldable container comprising: providing a blank (Fig. 3) having four side walls including a first side wall 20b and a second side wall 20a, the blank having a first fold line 22a connecting the first side wall to the second side wall; folding the four side walls so the four side walls have a substantially square arrangement when viewed from above (0040; Fig. 5D); folding a bottom panel that is foldably connected to the first side wall so that the bottom panel is perpendicular to the first side wall (0040; Fig. 5D); and folding at least one internal support structure connected to the second side wall and folding a top panel that is connected to the first side wall over one of the at least one internal support structure so that a first portion of the one of the at least one internal support structure is in adjacent relation with and internally positioned relative to the top panel when the container is in a closed condition a second portion of the one of the at least one internal support structure is in adjacent relation with the first portion when the container is in the closed condition (Figs. 5, 5A-5D); and folding at least one leaf C connected to the second portion of the respective internal support structure by a foldable edge 54, the foldable edge extending between the first portion and an opposing edge of the second portion, the at least one leaf extending laterally away from the second portion beyond a folding axis of the first fold line (Fig. 5B), wherein the step of folding the at least one leaf results in the at least one leaf being adjacent to the first side wall (Fig. 5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kiessner (US 2010/0155290 A1) in view of Lopez Masague (US 2014/0197230 A1).  Kiessner teaches a shipping container fabricated from a unitary blank of cardboard material (Fig. 3), the container comprising: a first side wall 20d; a second side wall 20c; a third side wall 20b; a fourth side wall 20a; top layers including a top wall 26b, and a first internal support structure 34b having two walls; a bottom wall 26c; and the first internal support structure connected to the second side wall 20c and including: a first portion F that is in adjacent relation with the top wall when the container is in a closed condition (Fig. 5D), a second portion (formed by elements A, B, E) that is in adjacent relation with the first portion when the container is in the closed condition (Fig. 5D), a first leaf C connected to the second portion of the respective internal support structure by a first foldable edge 54 (Fig. 5B), the first foldable edge extending between the first portion (when E and F are folded to overlap, the foldable edge starts adjacent the first portion; Fig. 5B) and an opposing edge of the second portion (the other side of A), the first leaf extending in a first direction away from the second portion of the respective internal support structure, and a second leaf C’ connected to the second portion of the respective internal support structure by a second foldable edge, the second foldable edge extending between the first portion and the opposing edge of the second portion (analogous to the first leaf), the second leaf extending in a second direction away from the second portion of the respective internal support structure, the second direction being opposite to the first direction (Fig. 5B).  Kiessner does not teach the lid uses an internal top wall and an external top wall. Lopez Masague teaches an analogous container and teaches providing overlapping top flaps (Fig. 8) as a known alternative to adjacent top flaps (Fig. 6) to provide a tear strip to facilitation opening the box (0065).  It would have been obvious to one of ordinary skill in the art to modify the structure of Kiessner with a tear strip as taught by Lopez Masague for that purpose.  This would produce an internal top wall and an external top wall. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiessner (US 2010/0155290 A1) in view of Lopez Masague (US 2014/0197230 A1) as applied to claim 18 above, and further in view of MacArthur (US 2,685,400).
Regarding claim 19, Kiessner teaches the bottom wall includes two bottom panels 26c and 26d and a second internal support structure 24c having two walls (Figs. 3 and 5D), but Kiessner does not teach an internal bottom wall and an external bottom wall to make four layers.  MacArthur teaches an analogous container and teaches providing a full length bottom wall panel to function as an outer bottom wall and provide a smooth outer surface (col 2 lines 29-31), and it would have been obvious to one of ordinary skill in the art to further modify the structure of Kiessner to use this arrangement for that purpose.
Regarding claim 20, Kiessner teaches the two walls of the first internal support structure are joined at a first foldable edge 44, and wherein the two walls of the second internal support structure are joined at a second foldable edge (Fig. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-16 of U.S. Patent No. 11,027,876 in view of Kiessner (US 2010/0155290 A1).  Claims 1-12 and 15-16 of the US Patent recite all the claim limitations except that the top panel folds over the at least one support structure.  This relationship is strongly implied by the claimed structure of the top panel and internal support structure each being foldably attached to adjacent side walls, the top panel and internal support structure in an adjacent relation to each other, and one being called ‘top’ and the other being called ‘internal’, but it is not explicit.  Kiessner teaches an analogous container with a top wall that is formed with internal support structures and Kiessner teaches folding top panels over an internal support structure (Fig. 5D).  It would have been obvious to one of ordinary skill in the art to fold a top panel over an internal support structure as taught by Kiessner with the motivation of closing the box.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 U.S. Patent No. 11,027,876.  Claims 15-17 of the US Patent recites all the recited claim elements and describes them in a way that is essentially paraphrased from the current application.  While the language is not verbatim, the examined application claims are anticipated by the claims of the US Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keissner (US 8,584,928 B2) teaches an analogous structure with integrated corner protectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734